Citation Nr: 0933363	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-37 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the military from August 
1967 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  At that time, the RO increased the Veteran's 
rating for service-connected PTSD from 10 percent to 30 
percent disabling.


FINDING OF FACT

The Veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only higher learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.20, 4.125-4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

I.  The Duties to Notify and Assist

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2006.  This letter informed him of the evidence required to 
substantiate his claims, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the June 2006 letter complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claims.  And of equal or greater significance, after 
providing additional Dingess notice, the RO went back and 
readjudicated the claim in April and June 2008 SSOCs-
including considering the additional evidence received in 
response to that notice.  See again Mayfield IV and Pickett, 
supra. 

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  Here, 
he received additional notice regarding his increased rating 
claim, for PTSD, in two letters in April and May 2008 
complying with the requirements of the recent Court decision 
in Vazquez-Flores, 22 Vet. App. 37.  

It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, the Veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA treatment records and 
arranged for VA compensation examinations.  Therefore, the 
Board is satisfied the RO has made reasonable efforts to 
obtain any identified medical records.  The record is 
inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2008).  Here, VA examinations were provided in July 2006 and 
March 2008, so relatively recently.  There is no medical 
evidence on record since March 2008 suggesting that his PTSD 
has worsened, so another examination is not warranted because 
there is sufficient evidence, already of record, to fairly 
decide this claim insofar as assessing the severity of the 
condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.

II. Analysis - Entitlement to a Rating Higher than 30 
percent for PTSD

The Veteran claims his PTSD has worsened in severity, 
currently rated as 30 percent disabling under Diagnostic Code 
9411.  38 C.F.R. § 4.130.  This 30 percent rating is 
retroactively effective from April 11, 2006.

The Veteran is not appealing his initial rating assigned in a 
previous decision, so the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed - so in this case, April 2005- until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.400(o)(2) (2008).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Here, the Veteran's PTSD was evaluated under Diagnostic Code 
9411.  As provided by the VA Schedule for Rating 
Disabilities, a 30 percent disability rating is appropriate 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

In this case, the evidence of record does not support 
increasing the assigned rating higher than 30 percent.  
38 C.F.R. § 4.7.  In making this determination, the Board has 
reviewed the Veteran's personal statements, VA treatment 
records, and the reports of his VA psychiatric examinations 
for compensation purposes.  

Regarding his symptoms, in January 2006, his VA treating 
psychologist reported the Veteran stated he had a "flare-
up" of depression as a result of ending a friendship.  The 
psychologist also reported the Veteran arrived initially 
tense with psycho-motor agitations and was self-disclosed.  
The May 2006 VA treatment records report that he seemed 
"alert and oriented."  The VA psychologist also stated the 
Veteran was trying to keep busy and his mood was "euthymic, 
affect appropriate."  Finally, the VA psychologist noted the 
Veteran did not have either suicidal or homicidal ideation, 
or psychotic symptoms.  

In July 2006, the Veteran underwent a VA compensation 
examination for PTSD.  The report notes that he was living by 
himself in a house in Memphis and that the Veteran was self-
sufficient since he drives, cooks, cleans, manages his own 
finances, and cares for his elderly mother.  The Veteran 
reported that he was experiencing "distressing combat-
related dreams 'most every night,'" recurring distressing 
memories of Vietnam, hypervigilent activities in a crowd, 
chronic concentration difficulties, irritability problems, 
and chronic sleep problems.  The Veteran also stated his 
appetite and energy level were "pretty good," and did not 
note a change in his occupational functioning.  The examiner 
specifically noted that the Veteran was fully cooperative; 
exhibiting good grooming and hygiene; behaving appropriately; 
generally normal speech concerning production, volume, 
content, and clarity; logical, coherent, and goal-oriented 
thought process; was not eliciting delusional material; no 
hallucinations, functional attention; judgment appeared to be 
intact; affect was appropriate; no reported obsessive 
ritualism behavior, panic symptoms, or impaired impulse 
control; denied suicidal or homicidal ideations at the time 
of the examination, however, admitted to fleeting suicidal 
ideations on occasion but without the intent to do so.  The 
examiner also noted that the Veteran's mood appeared to have 
improved lately; however, he concluded the Veteran has 
moderate PTSD symptomatology and moderate to serious social 
impairment.  Finally, the examiner assigned the Veteran a GAF 
of 50-51.  

In the interim between the July 2006 VA PTSD compensation 
examination and the March 2008 VA PTSD compensation 
examination, the record reflects that the Veteran continued 
to receive treatment by attending individual and group 
sessions.  The VA treatment records do not reflect suicidal 
or homicidal ideations by the Veteran during this time.  

As stated, the Veteran underwent another VA compensation 
examination for PTSD in March 2008.  His complaints, as noted 
by the examiner, are very similar to those recorded in his 
July 2006 examination, including interrupted sleep, recurring 
nightmares about Vietnam, increased frustration at 
disruptions in normal routine, mild depression, and very 
little social interaction.  The examiner described the 
Veteran as "cooperative and appropriate, alert and 
oriented" during the examination.  He also continued to deny 
suicidal or homicidal ideations as well as psychotic 
symptomatology, "did not evidence formal thought disorder, 
and his mood appeared mildly depressed."  Also, the examiner 
reported that his affect is "possibly blunted, but grossly 
appropriate to the content discussed."  The examiner opined 
that the PTSD does continue to impact his life, mostly his 
willingness to associate with people and his use of alcohol 
is sever because he is "convinced that it is helping him," 
but is not interested in treatment.  Further, the examiner 
stated that the main difference between the July 2006 and 
March 2008 examinations was the increase in the Veteran's 
isolation.  The examiner concluded by stating that due to the 
Veteran's age and declining health, his PTSD symptoms will 
most likely worsen.  However, the examiner's statement 
indicates a possible future change in the Veteran's 
condition, and had not occurred at the time of the 
examination.  Finally, the examiner assigned the Veteran a 
GAF score of 50. 

The Board acknowledges there is evidence that the Veteran is 
currently unemployed.  A June 2006 letter from his VA 
treating psychologist noted that the Veteran was fired in 
2003 from his company of more than 28 years.  According to 
the letter, several attempts to fire the Veteran were made, 
"in part because of [his] reluctance to associate or be 
involved with other people."  Taking this letter into 
consideration during the evaluation, the July 2006 VA PTSD 
compensation examiner contradicted the findings in the letter 
by stating that the Veteran "self-reported a multitude of 
physical problems to be the only conditions that negatively 
impact upon or interfere with his ability to work."  In 
fact, the record fails to indicate any attempts by the 
Veteran to obtain employment.  Moreover, the July 2006 VA 
examination report recounted the Veteran's story that the 
company he worked for was taken over by new owners and he was 
"let go" with a severance package. Finally, the VA 
compensation examiner stated that he was capable of managing 
his own financial affairs. 

Notably, the Veteran's GAF scores were substantially similar 
from July 2006 to March 2008.  The July 2006 VA PTSD 
examination assessed the Veteran's symptoms and assigned a 
GAF score of 50-51, indicative of moderate to serious 
symptoms.  The March 2008 VA examination similarly found a 
GAF score of 50, also indicative of serious symptoms.  The VA 
treatment records assigned him a GAF score of 55 in September 
2005 and 60 in November 2005, which indicates a worsening of 
the Veteran's symptoms between November 2005 and March 2008.  
The GAF score of 50 assigned by the VA examiner in March 2008 
indicates serious symptoms, which may be associated with the 
criteria for a 50 percent rating.  The symptoms stated in the 
scheduled rating include flattened affect, panic attacks, 
difficulty in understanding complex commands, impairment of 
short-term and long-term memory, and impaired judgment.  
See 38 C.F.R. § 4.130.  However, the Veteran does not exhibit 
any of these symptoms as noted in either VA treatment records 
or the March 2008 compensation examination.  Additionally, 
the Veteran's statements to the March 2008 VA examiner and 
the examiner's own observations during the compensation 
examination only illustrates an increase in one area of 
social impairment, isolation.  Accordingly, the symptoms 
described in both the VA treatment records and VA PTSD 
compensation examinations, are highly probative, competent 
medical evidence that the Veteran's mental health state has 
remained consistent and more closely approximates the 
currently assigned 30 percent disability rating.  DSM-IV at 
46-47.  See 38 C.F.R. § 4.130.  

The Board recognizes, that, while important, the GAF scores 
assigned in a case, like an examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  And again, as stated by the March 2008 VA 
examiner, the Veteran may experience a worsening of symptoms 
due to his age and declining health.  In this case, the 
extent and severity of the Veteran's actual PTSD symptoms 
reported and/or shown are not suggestive of the criteria 
contemplated in the next higher 50 percent rating, which 
requires occupational and social impairment with reduced 
reliability and productivity.  As previously mentioned, the 
increase in the Veteran's isolation is of considerable 
importance regarding his social and occupational functioning.  
However, the GAF scores are insufficient, in and of 
themselves, to warrant an increased rating higher than 30 
percent, especially in light of the symptoms noted by the VA 
compensation examiners.

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Consequently, 
his psychiatric symptoms and level of occupational and social 
impairment does not warrant an increase.  38 C.F.R. § 4.1.  

Since the Veteran's PTSD has never been more than 30 percent 
disabling at any time since April 2005, one year prior to his 
current claim, the Board cannot "stage" his rating.  See 
Hart v. Mansfield, 21 Vet. App. 505.  Therefore, resolving 
all reasonable doubt in the Veteran's favor, the Board will 
not increase the rating for service-connected PTSD greater 
than 30 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his schedular rating (30 percent for his 
PTSD).  See, too, 38 C.F.R. § 4.1 indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating, itself, is recognition 
that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for his disability 
by the regular rating schedule.  His evaluation and treatment 
primarily, if not entirely, has been on an outpatient basis 
- not as an inpatient.  The Board therefore need not refer 
this case for extra-schedular consideration.  Thun v. Peake, 
22 Vet. App. 111 (2008).  See also Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A rating higher than 30 percent for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


